Citation Nr: 1106804	
Decision Date: 02/18/11    Archive Date: 02/28/11

DOCKET NO.  09-12 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an initial disability rating greater than 10 
percent for degenerative arthritis of the left shoulder.

2.  Entitlement to an initial compensable disability rating for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

The Veteran and his wife

ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1968 to January 1970.

This appeal to the Board of Veterans' Appeals (Board) is from a 
July 2008 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Nashville, Tennessee.  

In the July 2008 rating decision, the RO granted the Veteran's 
claims for service connection for bilateral tinnitus, assigning 
an initial 10 percent disability rating; degenerative arthritis 
of the left shoulder, assigning an initial 10 percent disability 
rating; and bilateral hearing loss, assigning an initial 
noncompensable disability rating, all effective as of January 8, 
2008.  In August 2008, the Veteran submitted a notice of 
disagreement with the RO's decision, taking issue with each of 
his initial disability ratings.  Following the issuance of a 
March 2009 Statement of the Case addressing each issue, the 
Veteran only perfected his appeal as to the initial disability 
ratings for the degenerative arthritis of the left shoulder and 
the bilateral hearing loss.  As such, only these issues are 
currently on appeal before the Board.  See 38 C.F.R. § 20.200 
(2010).

In February 2010, in support of his claims, the Veteran and his 
wife testified at a video conferencing hearing over which the 
undersigned Acting Veterans Law Judge of the Board presided.  A 
transcript of the hearing has been associated with the Veteran's 
claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Unfortunately, a remand is required in this case as to the issues 
of an increased 
disability rating for the service-connected degenerative 
arthritis of the left shoulder and bilateral hearing loss.  
Although the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon which to 
decide the Veteran's claims so that he is afforded every possible 
consideration.  VA has a duty to make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159(c), (d) (2010).

Although the Veteran in this case has already undergone a VA 
examination with respect to the service-connected disabilities on 
appeal, the Board finds, for the reasons discussed below, that 
additional examination is warranted in order to fully and fairly 
assess the merits of his claims.

In May 2008, the RO provided the Veteran a VA compensation 
examination regarding the nature and etiology of his degenerative 
arthritis of the left shoulder  and bilateral tinnitus, and in 
particular, whether they were related to his period of active 
service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
citing 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  
During his February 2010 hearing, the Veteran indicated his 
bilateral hearing loss had increased in severity since that last 
VA examination in May 2008, and that the May 2008 VA examination 
report may not have accurately reflected the current level of 
severity of his degenerative arthritis of the left shoulder.  He 
also indicated his willingness to have a new VA examination to 
assess the current levels of severity of these disabilities, 
which are now the determinative downstream issues since his 
appeal is for higher initial disability ratings.  See Caffrey v. 
Brown, 6 Vet. App. 377 (1994).

When a Veteran claims that a disability is worse than when 
originally rated (or last examined by VA), and the available 
evidence is too old to adequately evaluate the current state of 
the condition, VA must provide a new examination.  See Olsen v. 
Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  See also Allday v. 
Brown, 7 Vet. App. 517, 526 (1995) (where the record does not 
adequately reveal current state of claimant's disability, 
fulfillment of statutory duty to assist requires a 
contemporaneous medical examination, particularly if there is no 
additional medical evidence that adequately addresses the level 
of impairment of the disability since the previous examination).  
See, too, VAOPGCPREC 11-95 (April 7, 1995) and Green v. 
Derwinski, 1 Vet. App. 121 (1991).  Such is the case here.  
Therefore, the Veteran needs to be reexamined to assess the 
severity of his disabilities and address all applicable rating 
criteria.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall schedule the Veteran for 
an appropriate VA examination to assess the 
current severity of his degenerative 
arthritis, left shoulder.  The claims file 
and a copy of this remand must be made 
available to the examiner.  The examiner 
should note in the examination report that 
the claims file has been reviewed.  Any 
appropriate evaluations, studies, and testing 
deemed necessary by the examiner should be 
conducted at this time, and included in the 
examination report.

The examiner is asked to conduct a full 
clinical evaluation of the Veteran's left 
shoulder symptomatology, specifically 
addressing the any limitations in range of 
motion and impairment of the clavicle or 
scapula -including dislocation, nonunion 
(with or without loss movement), and 
malunion.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5203.

The examiner should also provide an opinion 
concerning the impact of the Veteran's 
service-connected degenerative arthritis of 
the left shoulder has on his ability to 
obtain substantially gainful employment and 
on his daily life.  A complete rationale 
should be provided for all opinions 
expressed.

2.  The RO/AMC shall also schedule the 
Veteran for a VA audiological examination to 
assess the nature and severity of his 
service-connected bilateral hearing loss 
disability.  The claims file and a copy of 
this remand must be made available to the 
examiner.  The examiner should note in the 
examination report that the claims file has 
been reviewed.  Any appropriate evaluations, 
studies, and testing deemed necessary by the 
examiner should be conducted at this time, 
and included in the examination report.

The Veteran must be afforded an audiometric 
examination in accordance with the criteria 
delineated in 38 C.F.R. § 4.85 and should 
include testing of pure tone criteria at 
1,000, 2,000, 3,000, and 4,000 Hertz and 
speech recognition scores using the Maryland 
CNC Test.  All findings should be recorded in 
detail.

The examiner is also asked to comment on the 
impact of the claimed increase in severity of 
the Veteran's disability, if any, on his 
employment and activities of daily life.  A 
complete rationale for any opinion expressed 
shall be provided.

3.  The RO/AMC will then review the Veteran's 
claims file and ensure that the foregoing 
development actions have been conducted and 
completed in full, and that no other 
notification or development action, in 
addition to those directed above, is 
required.  If further action is required, it 
should be undertaken prior to further claims 
adjudication.

4.  The RO/AMC will then readjudicate the 
Veteran's claims.  If the benefits sought on 
appeal remain denied, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case.  An 
appropriate period of time should be allowed 
for response.

Thereafter, if appropriate, the case is to be returned to the 
Board, following applicable appellate procedure.  The Veteran 
need take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matter or matters 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The purposes of this remand are to obtain additional 
information and comply with all due process considerations.  No 
inference should be drawn regarding the final disposition of this 
claim as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


